DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims describe image processing, which falls under the mental process grouping.  Independent method claims 1, 8, and 17 for example, recite receiving images of assets, receiving features of the assets, extracting features from the images, and using the known features and the extracted features to determine if there is damage.  Such limitations, as drafted, covers performance of the limitations in the mind, such mental steps being implemented by generic computer processors/ elements.  Thus the limitations belong to the mental process category as there are not additional elements recited and thus there are not any meaningful limits on practicing the abstract idea as even processors are generic computer elements performing generic computer steps.  Mere image analysis as recited is nothing more than generic computerization of a mental process as there are no additional elements recited aside from a processor.  Receiving images and metadata is routine data gathering.  Feature extraction is tantamount to mental processing such as identification with a model and feature extraction.  Identifying/ classifying is classifying, which is similar to TLI (MPEP 2106.05F).  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application and cannot provide an inventive concept.  The dependent claims are rejected at least based on their dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh (US 20210358047) in view of Xu (US 20210174493).
Re claim 1, Hantehzadeh generally teaches receiving images of assets, receiving asset metadata, extracting features from the images using a first machine learning model, linking the extracted features with the known metadata features with a fully connected layer and softmax layer to identifying the assets and damages (FIG. 1-2+).  Though bounding boxes are known, Hantehzadeh is silent to a bounding box for damage.
Xu teaches such limitations (paragraph [0057]+)
Prior to the effective filing date it would have been obvious to combine the teachings to identify the damage and mark it with a box for ease of processing and use.
Re claim 2, the limitations are taught via the plurality of CNN and RNN (FIG. 1+).
Re claim 8, utility components are interpreted to be read on by the prior art vehicle/ parts.
Re claim 9, the limitations have been discussed above re claim 1.
Re claim 10, the limtaitosn have been discussed above re claim 2.
Re claim 16, the limitations have been discussed above re claim 5.  Further, intended use claims are not patentably distinguishing.  
Re claims 17-18, the limitations have been discussed above re claims 1-2.
Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh / Xu (US 20210174493, as discussed above, in view of Doucette (US 20210174091).
Re claim 4, though silent, it would have been obvious that the shape of the bounding box vary based on the location and orientation of the image itself, in order to capture the region of interest.  
Nonetheless, Doucette generally teachings adjusting the orientation of the bounding box for capturing an area of interest (paragraph [0017]+).
Prior to the effective filing date it would have been obvious to combine the teachings to have the bounding box capture the region of interest.
Re claim 12, the limitations have been discussed above re claim 4.
Re claim 20, the limitations have been discussed above re claim 4.


Claim(s) 2, 5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh/ Xu, as discussed above, in view of Ranca et al. (US 20210271930).
Re claims 2 and 5, the teachings of Hantehzadeh/ Xu have been discussed above but are silent to different features with the different models.
Paragraph [0029]+ of Ranca et al. teaches first and second models having same asset features.  
Prior to the effective filing date it would have been obvious to combine the teachings to have different asset specific features by increasing accuracy for determination of part damage by using more images to determine a damage state output with using two substantially similar models with the plurality of images substantially maintained.  
Re claims 10 and 13, the limitations have been discussed above re claims 2 and 5.
Claim(s) 2, 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh/ Xu, as discussed above, in view of Navarrete et al. (US 20210090180).
Re claims 2 and 6, the teachings of Hantehzadeh/ Xu have been discussed above but are silent to different features with the different models.
Paragraph [0023]+ of Navarrete et al. teaches a first model generating metadata for images determined to contained image features related to an object of interest.  Then metadata is generated based on image features related to a view of the objected, and finally based on component features, and then likelihood of damage.  A second model identifies and selects a subset of images to selected images based on the first model.  Thus, different models are trained using different images.
Prior to the effective filing date it would have been obvious to combine the teachings to use different models to accurately determine and present damage data. 
Re claims 10 and 14, the limitations have been discussed above re claims 2 and 6.
Claim(s) 2, 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh/ Xu, as discussed above, in view of (Zhang et al. US 20200357196).
Re claims 2 and 6, the teachings of Hantehzadeh/ Xu have been discussed above but are silent to different features with the different models.
Paragraph [0028]+ and FIG. 3+ of Zhang et al. teaches a plurality of models with different features being used to determine an output result.
Prior to the effective filing date it would have been obvious to combine the teachings to use different models to accurately determined and present damage data. 
Re claims 10 and 14, the limitations have been discussed above re claims 2 and 6.

Additional Remarks
The Examiner notes that one possible way to overcome the 101 rejection would be to be more specific on the rules and/ or recite more structure, such as that in 220 (FIG. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887